Citation Nr: 1021002	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California
`

THE ISSUE

1.   Entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for tinnitus.  

  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active service from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Veteran indicated on his August 2008 VA Form 9 that he 
wished to testify at a Board hearing.  However, in 
November 2009 correspondence, he withdrew the hearing 
request.

In January 2010, the Board remanded the claim to the RO 
for further development.  

As noted in the January 2010 remand, correspondence from 
the Veteran dated in August 2007 raised the issue of 
entitlement to service connection for diabetes.  As it did 
not appear that the RO had addressed this claim, the 
remand referred it to the RO for appropriate action.  It 
still does not appear from the record that the RO has 
addressed the claim for service connection for diabetes, 
it is once again referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that 
the Veteran's current hearing loss is related to active 
service.

2.  The record contains competent and credible evidence 
demonstrating a continuity of tinnitus symptoms since 
active service.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.385 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.   38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

Notice requirements under the VCAA essentially require VA 
to notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice 
must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and 
the disability, degree of disability, and effective date 
of the disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, VCAA-compliant notice must be provided to a 
claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the 
claimant.   Id.

In this appeal, the Veteran was sent a pre-rating letter 
in October 2007.  In that communication, the RO provided 
notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter also 
requested that the appellant submit any evidence in his 
possession pertinent to the claims on appeal, consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then 
in effect and provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.   The February 2008 RO rating decision 
reflects the initial adjudication of the claim after 
issuance of the October 2007 letter.   Hence, the October 
2007 letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the 
VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters herein decided.   
Pertinent medical evidence associated with the claims file 
consists of VA medical records, private medical records 
and the report of a February 2008 VA audiologic 
evaluation, with a subsequent February 2010 addendum.  The 
Board has also considered the assertions of the Veteran, 
and of his representative on his behalf.   

In summary, the duties imposed by the VCAA have been 
considered and are found to have been satisfied here.  
Through various notices of the RO, the Veteran has been 
notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be 
considered in connection with the claims.  Consequently, 
any error in the sequence of events or content of the 
notice is not shown to prejudice the Veteran or to have 
any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
the matters herein decided, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims of entitlement service connection for 
hearing loss, impaired hearing is considered a disability 
for VA purposes when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Moreover, the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records include audiological evaluations 
dated in December 1967, August 1968, and July 1972.  In 
evaluating such tests, the Board notes that generally 
service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units, as the ISO standard is used for 
determining hearing loss disability for VA purposes.  In 
this regard, an August 1968 audiologic evaluation report 
specifically indicates that the evaluation was conducted 
using ASA units.  Thus, although such testing followed 
October 31, 1967, as it is clear that the August 1968 
findings are also expressed in ASA units, these finding 
must be converted.  The December 1967 examination is 
presumed to have been in ISO units and thus need not be 
converted.  

On December 1967 pre-induction audiological examination, 
audiometry revealed that puretone thresholds (in decibels) 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
5
LEFT
25
15
15
15
15


On August 1968 audiologic evaluation, audiometry revealed 
that puretone thresholds (in decibels, converted from ASA 
units to ISO units) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
10
LEFT
20
15
20
15
10

On July 1972 separation examination, audiometric testing 
was not conducted; however, the Veteran scored 15/15 on 
whispered and spoken voice testing in the left ear.  No 
findings were reported for the right ear. 

The competent evidence referenced above does not reflect 
the presence of hearing loss in either ear to an extent 
recognized as a disability during the period of the 
Veteran's active service.  However, the absence of 
evidence of hearing loss disability for VA purposes in 
service is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In his August 2007 claim, the Veteran indicated that 
during his naval service, he served aboard the USS 
Gurnard, a submarine.  While on board he was in confined 
areas exposed to constant high pitched noised and 
compressed atmospheres while diving and surfacing.  Also, 
when the submarine would surface, the crew members would 
fire their personal weapons, to include 45s and M16s, for 
training.  The Veteran indicated that hearing protection 
was not made available during these training exercises.

An August 2007 audiological evaluation conducted by 
private audiologist, A.B., reflects a diagnostic 
impression of mild to moderate bilateral sensorineural 
hearing loss, consistent with noise exposure.  The Veteran 
reported that although he was not in combat, he was 
exposed to firearms and acoustic trauma while aboard ship.  
He also reported that after the military he was denied a 
position working with sonar due to diminished hearing 
acuity.  Additionally, the Veteran reported that he had 
experienced long term tinnitus in the right ear.  
Audiometric findings were only presented in graphical 
format but appeared to show a bilateral hearing loss 
disability by VA standards.  A.B. commented that the 
Veteran's hearing loss and tinnitus could be explained by 
the noise to which he was exposed while in the military.    
  
On February 2008 VA audiologic evaluation, audiometric 
testing revealed hearing loss per 38 C.F.R. § 3.385 in 
both ears. 
The Veteran reported constant, bilateral tinnitus, which 
had been present for 25 to 30 years.  The examiner 
commented that given the absence of a complete military 
discharge audiogram, as well as the absence of any post-
service occupational hearing tests, an accurate opinion 
regarding the cause of his current hearing loss could not 
be rendered without resorting to speculation.  The 
examiner noted that a review of the Veteran's annual 
screening examinations from his job would be required to 
determine the date of onset of hearing loss.  Regarding 
the Veteran's tinnitus, the examiner noted that although 
tinnitus was commonly associated with noise exposure, it 
could also be initiated or affected by caffeine, nicotine, 
alcohol, stress, fatigue, over 200 different prescription 
and nonprescription medicines, and numerous pathologies.  
Thus, as tinnitus was not documented in the Veteran's 
service treatment records, the examiner could not connect 
tinnitus to military noise exposure without resorting to 
speculation.

The VA audiologist noted that her opinions were supported 
by  a 2002 statement by the American College of 
Occupational and Environmental Medicine, indicating that 
'hearing loss due to noise exposure does not progress (in 
excess of what would be expected from the addition of age-
related threshold shifts) once the exposure to noise is 
discontinued', and by Robert Dobie's book, 'Medical-Legal 
Evaluation for Hearing Loss", which indicates that 'Once 
the exposure to  noise is discontinued, there is no 
significant further progression of hearing loss as a 
result of the noise exposure',  and that 'previous noise-
induced hearing loss does not make the ear more sensitive 
to future noise exposure. 

In a March 2008 private audiological evaluation report, 
the examining audiologist, P.W., noted that the Veteran 
presented with complaints of noise-induced hearing loss, 
which he believed occurred during his four years in the 
Navy.  The Veteran also reported post-service noise 
exposure, including three years in a lumber plant where 
ear plugs were mandatory.  He was subsequently involved in 
management at the lumber plant.  The Veteran noted that 
during his employment at the plant, his hearing was tested 
annually and did not shift from his pre-employment 
baseline.  The Veteran also reported that he currently 
engaged in recreational target shooting but always wore 
double hearing protection (ear plugs and muffs). 

On examination, the Veteran was found to have symmetrical 
mild to moderate sensorineural hearing loss at 2000 to 
6000 hertz bilaterally.  Audiometric findings were only 
presented in graphical format but appeared to show a 
bilateral hearing loss disability by VA standards.  The 
audiologist commented that the noise exposures described 
by the Veteran were sufficient to have caused hearing loss 
of the degree and configuration of the Veteran's.  The 
configuration of the hearing loss was consistent with a 
noise-induced loss with maximum damage occurring at 3000 
to 6000 hertz, with improved thresholds at 8,000 hertz.  
The Veteran's subsequent employment then only involved 
protected noise exposures, and according to his report, 
involved no additional documented hearing loss.  Finally, 
there was no indication that recreational shooting of 
rifles had a substantial impact on the Veteran's hearing, 
as such shooting typically affected the left ear to a 
greater degree than the right (in a right handed shooter 
such as the Veteran) and the Veteran's hearing loss was 
symmetrical.  

An April 2008 printout of the Veteran's audiometric 
testing results from his former job with the Pacific 
Lumber Company indicates that he underwent audiometric 
testing in September 1978, April 1983, April 1984, July 
1984, May 1985, April 1986, May 1987, September 1999 and 
November 1999.  The audiometric findings generally show a 
significant worsening in the Veteran's hearing thresholds 
at the higher frequencies over the years.  On the initial 
September 1978 audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
        
20
25
30
20
LEFT
15
10
20
10
35

Thus, even in 1978, 6 years following separation from 
active service, the Veteran still did not have hearing 
loss disability for VA purposes.  

A subsequent April 1983 evaluation reflected a hearing 
loss in the left ear by VA standards (i.e. puretone 
thresholds of 30 decibels at 2000 hertz, 35 decibels at 
3,000 hertz and 60 decibels at 4,000 hertz) and the April 
1984 evaluation reflected the a hearing loss in the right 
ear by VA standards (i.e. puretone thresholds of 30 
decibels at 2000 hertz and 55 decibels at 4000 hertz).  

On the November 1999 audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
60
LEFT
20
15
35
55
55

In April 2008  letter, Dr. R., a private treating 
physician noted that the Veteran was an employee of the 
Pacific Lumber Company from 1974 to 2004 and that hearing 
tests were conducted on a regular basis since 1975.  Dr. 
R. noted that safety officer informed the Veteran in 2003 
that there was no change in his baseline hearing over the 
years that he was monitored at the Pacific Lumber Company.  

In his April 2008 notice of disagreement, the Veteran 
indicated that he had constantly experienced tinnitus 
since leaving military service.  

In a February 2010 addendum, the February 2008 VA 
audiologist noted that she had reviewed the reports of 
A.B. and P.W., along with the results of the post-service 
audiometric testing from the Pacific Lumber Company.  The 
audiologist noted that a significant threshold shift 
(described as a shift of 15 db at any one frequency or 10 
db across 3 consecutive frequencies) was present between 
the September 1978 evaluation and the November 1999 
evaluation.  Consequently, the examiner found that, given 
the initial audiological findings from September 1978, and 
the subsequent, significant threshold shift, it was less 
likely than not that the Veteran's current hearing loss 
and tinnitus were due to military noise exposure.  

At the outset the Board notes that the audiometric 
findings from the service treatment records indicate that 
the Veteran was found to have hearing loss in his left ear 
prior to service, which was not severe enough to 
constitute hearing loss disability by VA standards (i.e., 
a 25 decibel hearing threshold at 500 hertz found on the 
December 1967 pre-induction examination) and that he was 
found to have hearing loss in his right ear one month into 
service, which was also not severe enough to constitute 
hearing loss disability by VA standards (i.e. the 25 
decibel finding at 2000 hertz and the 30 decibel finding 
at 3000 hertz found on August 1968 audiometric testing).   
See Hensley v. Brown, 5 Vet. App. 160 (1993), indicating 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of 
hearing loss.  Thus, as the Veteran's pre-existing left 
ear hearing loss was not to a degree considered a 
disability by VA standards, the Board must still consider 
whether the Veteran's current left ear hearing loss 
resulted from noise exposure in service.   Moreover, 
although the Veteran was found to have right ear hearing 
loss one month into service, as it also did not constitute 
hearing loss disability by VA standards, and as the 
Veteran was not subsequently found to have right ear 
hearing loss during active duty, it remains for the Board 
to consider whether the Veteran's current right ear 
hearing loss (which is also to a degree considered to be a 
disability be VA standards) resulted from noise exposure 
in service.      

As alluded to above, the foregoing evidence clearly 
establishes that the Veteran currently has hearing loss by 
VA standards, as reflected recently in the February 2008 
VA examination, and  as originally reflected by the 
earlier April 1983 (left ear) and April 1984 (right ear) 
hearing threshold findings from the Pacific Lumber 
Company.   The evidence also reasonably establishes that 
he has current tinnitus as such was noted on the February 
2008 VA audiological evaluation.   The evidence, in the 
form of the Veteran's testimony, also reasonably 
establishes that he was exposed to acoustic trauma in 
service, in the form of noise from the submarine on which 
he served, along with noise from firing practice engaged 
in without the use of hearing protection.  However, the 
record contains conflicting evidence as to whether the 
Veteran's current hearing loss and tinnitus is related to 
the acoustic trauma incurred in service.    

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  

In the instant case, the Board finds that, as to the issue 
of hearing loss, the most probative, persuasive opinion of 
record is that of the VA audiologist.  Notably, the 
audiologist, prior to rendering her final opinion 
presented in the February 2010 addendum,  reviewed the 
claims file, including the service treatment records, the 
record of the post-service audiometric testing the Veteran 
underwent in conjunction with his employment and the 
opinions of A.B. and P.W.  She then opined that the 
hearing loss was less likely than not related to the 
Veteran's military service, providing the rationale that a 
specific threshold shift occurred after service, between 
September 1978 and November 1999.  Taken together, with 
her earlier comments regarding the nature of noise induced 
hearing loss (i.e. that once exposure to noise is 
discontinued, there is no significant further progression 
of hearing loss as a result of the noise exposure), it is 
clear that this finding led her to the conclusion that the 
Veteran's current hearing loss was less likely than not 
related to in-service noise exposure. 

In contrast, although the private audiologist, P.W., did 
attribute the Veteran's hearing loss to his noise exposure 
in service, this finding was based in great part on the 
Veteran's report of not experiencing any hearing loss 
while employed with the Pacific Lumber Company.  However, 
as indicated above, the records of audiometric testing 
conducted while the Veteran worked for the company clearly 
indicate that he did incur hearing loss during this time 
frame (i.e. the significant threshold shift referred to by 
the VA audiologist).  Accordingly, P.W.'s opinion may be 
afforded only limited probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion 
based on an inaccurate factual premise is not probative).   

The private audiologist, A.B., also found that the 
Veteran's hearing loss could be explained by the noise to 
which he was exposed while in the military.  However, A.B. 
did not offer a specific rationale for her finding.  
Additionally, by indicating that the hearing loss "could 
be" explained by the in-service noise exposure, the 
audiologist presented a finding that appears to be too 
speculative for purposes of establishing a medical nexus.   
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may"also implies "may or may not" 
and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).   

Consequently, given that the VA audiologist's opinion was 
based on a full review of the record and a specific 
rationale and given that, for the aforementioned reasons 
the opinions of P.W. and A.B. are of limited probative 
value, the weight of the medical evidence is against a 
finding that the Veteran's current hearing loss is related 
to service.   

The Board has also considered the letter from Dr. R. 
noting that the safety officer from the Pacific Lumber 
Company had informed the Veteran in 2003 that there was no 
change in his baseline hearing over the years that he was 
monitored at the Pacific Lumber Company.  However, this 
purported finding is directly contradicted by the finding 
of the VA audiologist that the Veteran's hearing underwent 
a significant threshold shift while working for the 
company.  Thus, in the absence of any evidence that the 
safety officer has any specific audiologic expertise, and 
in the absence of any rationale for the safety officer's 
finding, the Board must credit the finding of the VA 
audiologist.  

In addition to the medical evidence, the Board has 
considered the appellant's and his representative's 
assertions; however, none of this evidence provides a 
basis for allowance of service connection for hearing 
loss.

Further, regarding any direct assertions by the Veteran 
and/or his representative concerning a relationship 
between the Veteran's hearing loss and active service, the 
Board notes that the matter of the etiology of the 
Veteran's hearing loss and is within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion 
the medical matter upon which these claims turn.  See, 
e.g., Bostain, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions 
of medical nexus have no probative value.  Moreover, to 
the extent that the holding in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a 
lay person to speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg,  the 
question of causation here involves a more complex 
relationship that the Veteran is not competent to address.  
This is especially so considering the post-service noise 
exposure shown here.

For all the foregoing reasons, the claim of entitlement to 
service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

With respect to the tinnitus claim, the Board finds that 
the record is at least in equipoise as to whether the 
current tinnitus was incurred in active service.  Indeed, 
as already discussed, the Veteran's exposure to in-service 
noise is not in dispute.  Moreover, he is competent to 
report observable symptoms such as ringing in his ears.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his 
assertions as to longstanding tinnitus are found to be 
credible.  Moreover, the primary basis for the denial of 
hearing loss- the demonstration of a significant threshold 
shift during the Veteran's post-service employment in a 
lumber mill- does not preclude a finding that his tinnitus 
relates to active service because his credible testimony 
already establishes that it preexisted such civilian 
employment.  Moreover, some shift in hearing acuity was 
demonstrated during service.  Therefore, it is not 
unreasonable or inconsistent to find that tinnitus arose 
during that same timeframe.  The Board notes that in 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


